El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El demandante estableció su acción para obligar al de-mandado a cerrar y tapiar varias ventanas con vistas a su patio, y cerrar asimismo ciertos desagües que derramaban en el susodicho patio del demandante.
El caso como fué presentado y resuelto en la corte inferior y sometido en apelación, gira sobre la cuestión del título de propiedad del demandante, del solar en que ra-dica la casa del demandante, incluyendo una faja de terreno de unos dos metros de ancho comprendida entre la casa pro-piedad del demandante y la que pertenece al demandado.
Después de celebrado un juicio sobre los méritos del caso, la corte inferior dictó sentencia declarando sin lugar la demanda por virtud de los hechos que se pasan a refe-rir:
“Celebrado el juicio, practicada la prueba propuesta, y la ins-pección ocular solicitada, resulta a juicio de la corte, que el deman-*638dante no ha justificado pertenecerle el solar en que tiene encla-vada la casa, careciendo por tanto de acción para la demanda.
“Para justificar la propiedad, el demandante ha presentado en-tre otras pruebas, copia de la escritura de disolución de Sociedad Mercantil ‘Díaz y Sobrino’ de 27 de mayo de 1909, y en su hecho quinto se describe la casa con sus medidas, y se alega está cons-truida sobre un solar, cuyas colindancias se dan, y no sus medidas.
“Se presenta también una certificación del registrador de la pro-piedad de la que consta la inscripción de la casa con sus medidas, y del solar con sus colindancias. Esas descripciones no establecen con la debida claridad, la medida' del solar, y por otra parte re-sulta que el Tesorero de Puerto Pico, certifica-.
“Que según planilla para los efectos de la contribución sobre la propiedad No. 295 del año económico 1912/13 debidamente jurada por Don Ramón Díaz, el día 15 de enero de 1922, ante el Tasador de este departamento Don A. W. Fernández, dicho señor Díaz de-claró poseer en el pueblo de Río Piedras, y en solar perteneciente al Municipio de Río Piedras, una casa de manipostería techada de ladrillo, en la calle del Comercio No. 58, siendo dicha casa de un piso en el cuerpo principal y teniendo un martillo de dos pisos.
“ ‘Que' al ordenarse por este Departamento la tasación de los solares pertenecientes a los municipios de acuerdo con la Ley No. 40 de 7 de marzo 1912, el señor Ramón Díaz González, presentó para el año económico 1913/14, una planilla número 388 — debi-damente jurada el día 18 de enero de 1913, ante el Tasador Luis R. Cerra, donde aparece declarando una casa de su propie-dad, calle del Comercio No. 62, con la misma descripción que en párrafo anterior y enclavada en un solar de 517.67 m/e pertene-ciente al Municipio de Río Piedras.
“ ‘Que al verificarse la retasación general de la propiedad, de acuerdo con la Resolución Conjunta No. 1, de 13 de abril 1916, el referido señor Ramón Díaz González, presentó para el año eco-nómico 1917/18 una planilla No. 572, debidamente jurada el día 27 de julio de 1916, ante el tasador de- este departamento Sr. Juan Silva Negrón, donde aparece declarando una casa de su propiedad, calle d.el Comercio No. 65 (hoy día calle Muñoz Rivera) frente a la calle Oriente, con la misma descripción que en las planillas anteriores y enclavada en un solar perteneciente al Municipio de Río Piedras.
“ ‘Y que actualmente, en el reparto de contribuciones de Río Piedras, del año económico 1919/20, sigue figurando la mencionada *639casa a nombre del mismo contribuyente bajo recibo de contribu-ción No. 587, y enclavada en solar del municipio de Río Piedras.
“ ‘Y para que conste, y a petición de don José G-. Torres, ex-pido la presente, con el sello oficial de este departamento, en San Juan, Puerto Rico, a veinte y dos de octubre de mil novecientos diez y nueve.
“ ‘Cancelados en sellos de Rentas Internas, $1.00. (fdo.) José E. Benedicto, Tesorero de Puerto Rico.’
“En estas condiciones, fiemos de convenir que en vista del con-junto y resultado de las pruebas, el demandante no fia justificado que le corresponda el solar.”
La escritura de disolución de sociedad mercantil a que lia tedio referencia el juez sentenciador acreditaba el tras-paso tedio al demandante, de la casa y solar descritos en la misma, la cual fue debidamente inscrita en el Registro de la Propiedad.
El título tanto de la casa romo del solar constaba ins-crito en el registro de la propiedad desde el año 1885 y por más de veinte años, a virtud de un expediente poseso-rio y subsiguientes traspasos, antes de su conversión en un título de dominio por subsiguiente resolución judicial. La prueba acredita la posesión y el uso continuos por parte del demandante y sus causantes de la faja comprendida en-tre las dos casas como medio de entrada y salida por una escalera que conduce al piso alto de la casa del deman-dante. Del título inscrito aparece que la casa del deman-dado es la colindancia norte de la propiedad del deman-dante. El mero becbo de que en los documentos que for-man el título del demandante no se determinen. las dimen-siones del solar no anula dicbo título.
Las manifestaciones becbas al ser declarada la propie-dad para el pago de contribuciones quedaron explicadas por el demandante. Si esa aclaración no se tuvo por cierta por la corte inferior, aun así estas admisiones no son sufi-cientes para anular un título inscrito acompañado de la po-sesión en concepto de dueño por más de treinta años. El *640demandante no estaba sometido a inicio por nn delito de perjurio o por defraudar al Gobierno Insular en sus rentas. Su propiedad puede volverse a tasar, o puede procesársele quizás por cualquier delito que baya podido cometer, pero en este caso no está envuelta ninguna confiscación de su propiedad o derecho de acción.
Sin duda que las admisiones fueron pertinentes por afec-tar a la credibilidad del demandante como testigo, o por acreditar cierta inconsistencia en su., conducta, pero no oonstiti^en un impedimento en lo que respecta al deman-dante y demandado en este caso. Wigmore, Edición Se-gunda, página 516, sección 1037.
No podemos convenir por tanto, con el criterio susten-tado por la corte inferior de que el demandante dejó de probar su título sobre el solar asi como de la faja de te-rreno comprendida, entre las8 dos casas, debiendo por consi-guiente revocarse la sentencia apelada, y devolverse el caso a la corte inferior para ulteriores procedimientos no incompatibles con esta opinión.

Revocada la sentencia apelada y devuelto él caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldre}^ y Franco Soto.